HARDY, Judge.
This is a suit by plaintiff, as owner of certain described farm land, against defendant, as lessee under an agreement of lease with plaintiff’s father. Plaintiff seeks cancellation of the lease and a monetary judgment in the sum of Two Thousand Five Hundred ($2,500.00) Dollars, with interest, costs, etc.
It is obvious that since the amount in dispute exceeds the sum of $2,000, exclusive o’f interest, this matter comes under the appellate jurisdiction of the Supreme Court, as fixed in Section 10 of Article 7 of the Constitution of 1921.
According to the precedent established and maintained by an already imposing and' ever-increasing number of cases decided by the appellate courts of this State, it is incumbent upon this Court to take notice, ex proprio motu, of its lack of jurisdiction.
Accordingly, it is ordered, adjudged and decreed that this appeal be and it is transferred to the Honorable the Supreme Court of the State of Louisiana. Plaintiff-appellant is granted a period of sixty days from the date when this decree shall become final within which to perfect his appeal to the Supreme Court, failing which the said appeal shall stand dismissed.
Costs of appeal to this Court are taxed against plaintiff-appellant, and all other costs shall await final disposition of this cause.
McINNIS, Judge ad hoc, sitting.
KENNON, J., not participating.